                  Case 1-19-44290-ess     Doc 96          Filed 06/29/20     Entered 06/29/20 16:58:50



                                             Operating Statement
                                               5507 Associates
                                           04.30.2020 - 05.29.2020




Income
      Eﬀective Gross Income         $14629.09                          $1000.00             $1160.69    $700.00
                                                                       $1000.00             $1000.00   $1500.00
Rent Received                           $7229.09                           $866.89          $2250.00    $968.77
Rent Outstanding                                           $4400.00        $394.31           $500.00
                                                                                           $11340.66
               Net Rental Income        $7229.09
                                                   -
      Other: Vacancy Loss                                  $4085.77
Eﬀective gross Income                                      $4,085.77


Expenses                                           Paid                              Outstanding
   Auto and Travel                                           $31.05
   Cleaning and Maintenance                                 $800.00
   Insurance                                                $536.06
   Legal and Other Professional
   Management Fees                                         $1000.00
   Mortgage Interests
    Other Interest
   Repairs
   Supplies                                                 $242.75
   Taxes (Property)
   Utilities                                                $230.66                        $12346.03
   Other Expenses                                          $7603.50
   Misc                                                    $2971.25


Total Operating Expenses                                  $13415.27




Net Operating Income                                       -$6186.18


Net Cumulative Cash Balance                                -$1786.18


Net Cumulative Minus Outstanding                          $20614.32
Liabilities




                                                              1
Case 1-19-44290-ess   Doc 96   Filed 06/29/20   Entered 06/29/20 16:58:50
Case 1-19-44290-ess   Doc 96   Filed 06/29/20   Entered 06/29/20 16:58:50
Case 1-19-44290-ess   Doc 96   Filed 06/29/20   Entered 06/29/20 16:58:50
Case 1-19-44290-ess   Doc 96   Filed 06/29/20   Entered 06/29/20 16:58:50
Case 1-19-44290-ess   Doc 96   Filed 06/29/20   Entered 06/29/20 16:58:50
Case 1-19-44290-ess   Doc 96   Filed 06/29/20   Entered 06/29/20 16:58:50
Case 1-19-44290-ess   Doc 96   Filed 06/29/20   Entered 06/29/20 16:58:50
Case 1-19-44290-ess   Doc 96   Filed 06/29/20   Entered 06/29/20 16:58:50
Case 1-19-44290-ess   Doc 96   Filed 06/29/20   Entered 06/29/20 16:58:50
Case 1-19-44290-ess   Doc 96   Filed 06/29/20   Entered 06/29/20 16:58:50
Case 1-19-44290-ess   Doc 96   Filed 06/29/20   Entered 06/29/20 16:58:50
Case 1-19-44290-ess   Doc 96   Filed 06/29/20   Entered 06/29/20 16:58:50
Case 1-19-44290-ess   Doc 96   Filed 06/29/20   Entered 06/29/20 16:58:50
